Name: Commission Regulation (EC) No 357/2008 of 22 April 2008 amending Annex V to Regulation (EC) No 999/2001 of the European Parliament and of the Council laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural activity;  health;  agricultural policy;  European Union law
 Date Published: nan

 23.4.2008 EN Official Journal of the European Union L 111/3 COMMISSION REGULATION (EC) No 357/2008 of 22 April 2008 amending Annex V to Regulation (EC) No 999/2001 of the European Parliament and of the Council laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (1), and in particular Article 23a(g) thereof, Whereas: (1) Regulation (EC) No 999/2001 lays down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (TSEs) in animals. It applies to the production and placing on the market of live animals and products of animal origin and in certain specific cases to exports thereof. (2) Annex V to Regulation (EC) No 999/2001 lays down the rules for the removal and disposal of specified risk material. (3) Different factors indicate a favourable trend in the bovine spongiform encephalopathy (BSE) epidemic and a clear improvement of the situation in recent years due to the risk-reducing measures in place, in particular the total feed ban and the removal and destruction of specified risk material. (4) One of the strategic goals the Commissions TSE Roadmap, adopted on 15 July 2005 (2), is to ensure and maintain the current level of consumer protection by continuing to assure the safe removal of specified risk material but to modify the list or the age of animals for the removal of specified risk material based on new and evolving scientific opinions. (5) In its opinion of 19 April 2007 the European Food Safety Authority concluded that on the basis of current scientific knowledge likely detectable infectivity in the central nervous system of cattle appears at about three quarters of the incubation period and that it can be predicted that the infectivity would be sub-detectable or still absent in cattle aged 33 months. (6) The average age of BSE positive cases reported in the Community increased from 86 to 121 months between 2001 and 2006. In the same period, only seven BSE cases in bovine animals under the age of 35 months out of a total of 7 413 BSE cases, based in a total of more than 60 million bovine animals tested have been reported in the Community. (7) A scientific basis therefore exists to review the age limit for the removal of certain specified risk materials in bovine animals, in particular as regards the vertebral column. In view of the development of the infectivity in the central nervous system during the incubation period, the age structure of positive BSE cases and the decrease in exposure of cattle born after 1 January 2001, the age limit for removing vertebral column, including dorsal root ganglia of bovine animals, as specified risk material can be increased from 24 to 30 months. Accordingly, the definition of specified risk material in Annex V to Regulation (EC) No 999/2001 should be amended. (8) Regulation (EC) No 999/2001 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In Annex V to Regulation (EC) No 999/2001, point 1(a)(ii) is replaced by the following: (ii) the vertebral column excluding the vertebrae of the tail, the spinous and transverse processes of the cervical, thoracic and lumbar vertebrae and the median sacral crest and wings of the sacrum, but including the dorsal root ganglia, of animals aged over 30 months; and Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 315/2008 (OJ L 94, 5.4.2008, p. 3). (2) COM(2005) 322 final.